Name: Commission Implementing Regulation (EU) NoÃ 197/2013 of 7Ã March 2013 amending Implementing Regulation (EU) NoÃ 80/2012 establishing the list of biological or chemical substances provided for in Article 53(1)(b) of Council Regulation (EC) NoÃ 1186/2009 setting up a Community system of reliefs from custom duty
 Type: Implementing Regulation
 Subject Matter: trade;  tariff policy;  chemistry
 Date Published: nan

 8.3.2013 EN Official Journal of the European Union L 65/15 COMMISSION IMPLEMENTING REGULATION (EU) No 197/2013 of 7 March 2013 amending Implementing Regulation (EU) No 80/2012 establishing the list of biological or chemical substances provided for in Article 53(1)(b) of Council Regulation (EC) No 1186/2009 setting up a Community system of reliefs from custom duty THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1186/2009 of 16 November 2009 setting up a Community system of reliefs from customs duty (1), and in particular Article 53(1)(b) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 80/2012 (2) sets out the list of biological or chemical substances provided for in Article 53(1)(b) of Regulation (EC) No 1186/2009. (2) Implementing Regulation (EU) No 80/2012 should be amended in order to include in the list two substances for which there is at present no equivalent production within the customs territory of the Union. (3) Moreover, it is no longer necessary to maintain in the list a substance which is currently listed in Annex 3 to Part Three of Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (3) concerning the pharmaceutical substances which are free of duty. (4) Implementing Regulation (EU) No 80/2012 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Implementing Regulation (EU) No 80/2012 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 324, 10.12.2009, p. 23. (2) OJ L 29, 1.2.2012, p. 33. (3) OJ L 256, 7.9.1987, p. 1. ANNEX Annex I to Implementing Regulation (EU) No 80/2012 is amended as follows: (1) the following row is inserted after the row containing the CN code ex 2845 90 90 for (Oxygen-18) Water: ex 2849 90 90 Titanium silicon carbide powder of a purity by weight of 99 % or more (2) the following row is inserted after the row containing the CN code ex 2926 90 95 for 2-Naphtonitrile: ex 2934 99 90 Morpholino phosphorodiamidate oligomers (morpholino oligonucleotides) (3) the following row is deleted: 0014364-6 ex 2923 90 00 Decamethonium bromide (INN)